Citation Nr: 1823168	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  09-42 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for post concussive headaches with residual pseudo tumor cerebri. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine E. Grossman, Associate Counsel 


INTRODUCTION

The Veteran served in active duty in the U.S. Army from May 1994 to May 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  The September 2008 rating decision denied a compensable rating for post concussive headaches with residual pseudo tumor cerebri.  A subsequent rating decision, issued in February 2015, increased the Veteran's rating to 30 percent from August 9, 2012.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2015.  A transcript of those proceedings is of record.

The matter initially came before the Board in February 2016, at which time the Board increased the Veteran's rating to 30 percent for the appeal period prior to August 9, 2012, while denying an increased rating for the subsequent period.  The matter has since been remanded by the Court of Appeals for Veterans' Claims (Court).  In a February 2017 Order, the Court remanded the Board's February 2016 decision denying the Veteran's claim for entitlement to a rating in excess of 30 percent for the entire appeal period.

In June 2017, the Board remanded this issue to obtain a new VA examination to determine the status of the Veteran's disability.  The examination was conducted on December 2017.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141 146 47 (1999); Stegall v. West 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Caseflow Reader paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

FINDINGS OF FACT

1. For the period prior to September 24, 2014, the Veteran's post concussive headaches have been manifested by characteristic prostrating attacks occurring on an average once a month over the last several months, but not frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2. For the period beginning on September 24, 2014, the Veteran's post concussive headaches with residual pseudo tumor cerebri have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 percent for post concussive headaches with residual pseudo tumor cerebri have not been met for the period prior to September 24, 2014. 38 U.S.C. § 1155; 38 C.F.R. § 4.124a , Diagnostic Code 8100 (2017).

2.  The criteria for a disability rating of 50 percent for post concussive headaches with residual pseudo tumor cerebri for the period beginning on September 24, 2014 have been met. 38 U.S.C. § 1155; 38 C.F.R. § 4.124a , Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Schedular Consideration - Increased Rating for Migraines

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2 . Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

Migraines are evaluated pursuant to Diagnostic Code 8100. Under Diagnostic Code 8100, a disability rating of 30 percent is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months, and a disability rating of 50 percent is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Neither the rating criteria nor the Court has defined the term "prostrating." According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

The term "productive of severe economic inadaptability" is not defined by VA regulations. The Court, however, has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability. See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

The Veteran's ongoing treatment for her headaches, including emergency room visits is well documented in the Veteran's medical treatment records, VA examinations, in her lay statements, particularly during her hearing in December 2015.

In April 2008, the Veteran requested an increased rating for her reccurring headaches.  She indicated that she was receiving treatment and fluid was recently drained from her brain.

In 2008, the Veteran was seen for her headaches several times, including in, March 2008, June 2008, September 2008, and November 2008.  In March 2008, as she was experiencing a headache, the Veteran requested a note for work so she can take another day off to get better. Generally, she reported she experienced headaches approximately 2-3 times weekly that may last all day.  Her symptoms included pounding or throbbing, photophobia, and phonophobia.  She had no nausea or visual aura.  She noted that her headaches worsened when she was around noise and during times of stress and frustration.

In June 2008, the Veteran underwent a VA examination for her headaches.  According to the MRI, the Veteran was diagnosed with post-concussive headaches with residual pseudo tumor cerebri.  This VA examination indicated that the Veteran experienced headaches on a daily basis lasting from 1-2 hours.  She noted that her headaches were accompanied by blurred vision but no nausea or vomiting. There was no evidence of numbness, parasthesias, seizures, tremors, gait difficulties, rigidity, swallowing difficulties, vision problems, breathing difficulties, or speech problems. The Veteran was not shown to have insomnia on a constant or frequent basis or memory problems.  She indicated that she did go to work with a headache and, when she does, she requests quiet at work and takes Motrin or Tylenol.  The examiner indicated that activity during these headaches was possible, but it was limited.  There was a moderate effect on chores, shopping, exercise, sports, recreation, and traveling due to her headaches. Since the onset of her condition, the Veteran noted that her headaches have gotten progressively worse.  

In March 2009, the Veteran was seen in the emergency department for her headaches which had persisted for three to four days.  The Veteran reported that this was similar to her normal migraine pain but it was not going away.  She reported that she woke up with her headaches in the morning and they were a 10/10 at that time.  At the visit, she reported that her pain was a 6/10.  She took Topamax, Sumatriptan, and Zolmitriptan without relief.  She also reported taking some ibuprofen to help with the pain.  The Veteran stated that the pain was worse with standing or sudden movements and is associated with phonophobia.

Also in March 2009, the Veteran went to the neurology clinic as a walk in.  She reported that she was experiencing daily headaches in spite of taking her medications.  She reported that she was seen in the emergency room a week ago for headaches and was treated with IV fluids and medication for nausea.  She reported that she could not increase the day time dosage of Topiramate due to drowsiness and she cannot function in her job with the state corrections system. 

The Veteran was also seen several times for her headaches including in May 2009, June 2009, and November 2009.  During these visits, the Veteran noted that she was experiencing headaches approximately two to three times a week.  The headaches typically last the whole day.  She reported the following symptoms associated with her headaches: pounding/throbbing, light and sound sensitivity, photophobia, and phonophobia.  The pain was worse with movement.  She did not report nausea.  She was not able to take certain medications that caused drowsiness as it would affect her work at the Department of Corrections.  

In October 2009, the Veteran visited the emergency department due to her migraine.  The Veteran was noted to have a bilateral frontal headache which lasted for three days.  She had the previous two days off from work but took a sick day this day.  

In a July 2010 neurology clinic nursing walk-in patient note, the Veteran continued to report that she experienced migraines 2-3 times a week with photophobia and phonophobia.  

The Veteran was also seen for her headaches several times in 2011, mainly at the neurology clinic.  In June 2011, she reported that during that week she woke up daily with a migraine that last up to 6 hours. Her headaches were generally bilateral, throbbing, sometimes sharp in nature, and she had photophobia.  She did not experience phonophobia, nausea, or vision changes.  

In August 2012, the Veteran underwent another VA examination.  She endorsed headache pain that lasted longer than a day, three times a week, which sometimes woke her up from sleep.  These headaches were not resolved by medication and caused an aversion to noise.  She had characteristic prostrating attacks of migraine pain more than once per month.  Her headache condition impacted her ability to work.  She had missed 5-6 days a year due to headaches, but if she stayed at work she was allowed to find a quiet place to lay her head down on a table to help with pain.  Her judgment, motor activity, consciousness, and visual spatial orientation was normal.  Her social interaction was appropriate, and she was oriented.

In another VA examination conducted in August 2012, the examiner diagnosed the Veteran with a traumatic brain injury.  The Veteran continued to report ongoing migraine headaches in this examination.  The Veteran had symptoms of depression, anxiety, chronic sleep impairment, mild memory loss, and disturbance of motivation and mood.  The examiner stated that the Veteran's condition causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  However, the Veteran was also found to function satisfactorily, with normal routine behaviors, self-care, and conversation.   

In an October 2012 neurology follow up, the Veteran noted that her headaches were an 8/10 in severity when worse and were accompanied with throbbing, blurry vision, sensitivity to sound, and, more recently, neck pain.  Most mornings, she indicated that she wakes up with a headache.  The Veteran was given a steroid taper to break the cycle of daily headaches

In 2013, the Veteran was seen several times for her headaches, including in March 2013, July 2013, November 2013, and December 2013.  In July 2013, she stated "I am in a good place with my headaches right now, since restarting the Topamax."  She reported that she continued to experience the migraines but they were bearable. However, in a November 2013 neurology follow-up, the Veteran noted that she has had a headache every day for the past month, potentially due to a decrease in her medication, Diamox. Her headaches lasted four to five hours.  Symptoms of her headaches included blurred vision in both eyes, throbbing pain in the frontal part of the head, sensitivity to light and sound, nausea at times, and vomiting at times.  Her headaches were a 7/10 in severity.  In December 2013, she stated her headaches were always there at a 2-3/10 in pain, but has exacerbations of 7/10 in pain 3 times weekly.  However, she noted that she was able to function with the pain.  

In a May 2013 VA examination clarification for the Veteran's headaches, the examiner could not state what the residuals of the Veteran's traumatic brain injury were or what was causing her current state.  The examiner noted that there was no evidence of post-concussive amnesia typically associated with a true traumatic brain injury.  The examiner stated that the absence of this amnesia is evidence that the Veteran's current difficulties were better accounted for by a primary mental health condition and not traumatic brain injury.  The examiner stated that the Veteran's traumatic brain injury was mild, uncomplicated, and remote.  Therefore, it was unlikely that the Veteran's mild traumatic brain injury was the cause of subjective cognitive complaints that were identified in the Veteran's examinations.  The examiner then concluded that it was at least as likely as not that the Veteran's migraine headaches are a residual of her traumatic brain injury.

In an August 2014 visit, the Veteran was evaluated in the emergency department for migraine headaches and was instructed to go home and rest.  She indicated that she had a frontal headache for approximately four days, and she attempted to end the headache with Sumatriptan and hydrocodone without success.  She was instructed to return to the emergency room if the condition worsened.  The  following day, the Veteran indicated that her headaches had increased in  frequency  to  the  point  that  she  had  headaches every  day,  and  she  was instructed  to  return  to  the  emergency  room  if  the  headaches  worsened  for abortive therapy.  She returned to the emergency room later in the day.  The examiner indicated that the migraine headache had returned and complained of nausea.

The Veteran continued to be seen in 2014 for her headaches, such as in March 2014, September 2014, and November 2014.  A March 2014 neurology progress note indicated that the Veteran had about two severe migraines a week, but could still work on medication.  In September 24, 2014,  Veteran  sought  treatment  at  a  neurology outpatient  clinic  and  stated  that  her  headaches  had  increased  in  frequency to four times a week and would last from five hours to all day.  She   reported that her headache symptoms included, throbbing, persistent nagging, and sharp pain of 7/10 in the pain scale.  The Veteran was seen again at a neurology clinic in September 24, 2014.  At this visit, she described her headache pain  as  10/10  on  the  pain  scale  with  a  throbbing  sensation  that localized  to  her  forehead  bilaterally.  In  November  2014,  the Veteran  again reported  to  the  emergency  room  with  complaints  of  a  migraine  headache  and blurry  vision  for  two  days.  She reported that her migraine headaches had progressed to blurred vision.

In 2015, the Veteran was seen for her headaches several times, including in January 2015, June 2015, July 2015, November 2015, and December 2015.  Generally, the Veteran reported that she experienced three to four headaches a week lasting an average of five to six hours with throbbing pain rated as 10/10 that was localized to her forehead bilaterally.  She denied nausea, but had sensitivity to light and sound. She denied numbness and tingling in her face and extremities.  She also indicated that she had some issues with her medication.  At times, her medication only worked about 50 percent of the time.  In addition, after receiving Botox injections for her headaches, she indicated that she had headaches every day following a dose of Botox she received.  In a November 2015 pharmacy note, the pharmacist noted that the Veteran had cut back hours at her other job to approximately four days/month as her headaches had been bad recently.

In 2016, the Veteran continued to be seen for her headaches, including in February 2016, May 2016, June 2016, August 2016, September 2016, and November 2016.  In a February 2016 neurology clinic visit, the Veteran indicated that the frequency of her headaches had increased from three times a week to at least daily and lasting about 24 hours. She tended to take up with the headaches and they would gradually get worse.  The Veteran noted that she experiences the following symptoms related to her headaches: photophobia, phonophobia, neck stiffness, and blurred vision.  It was noted that she had to visit the emergency department once for a headache cocktail to abort her migraine.  In a May 2016 neurology clinic visit, the Veteran noted her headaches were associated with photophobia, phonophobia, hot, and nausea.  In a June 2016 eye clinic note, the Veteran noted that she still experienced blurred vision about once a month preceding a headache that lasted about 30 minutes.  In an August 2016 invasive procedure note, the Veteran indicated that her headache frequency had improved from four per week to two per week.  The severity of her headaches also improved from 7-8/10 to 5/10.  In a November 2016 primary care consult, an MRI was ordered as the Veteran's headaches had worsened.  At this time, it was noted that the Botox did not seem to be helpful.  Her migraine headache was constant, and her eyes felt blurry and heavy at times.  She had photophobia, phonophobia, and nausea associated with her headaches.  Four days prior to this visit, she was woken up in the middle of the night with a headache, that has persisted, despite use of Zolmitriptan, and two emergency department visits where she was given injections of Toradol and Compazine. These headaches also caused blurred vision, disequilibrium, and feeling like her eyes were drooping. She also complained of facial swelling (which has since resolved).

In 2017, the Veteran was seen for her headaches several times, including in January 2017, February 2017, March 2017, May 2017, July 2017, and December 2017.  In a January 2017 neurology follow-up, the Veteran noted that her headaches were much improved after injection of the left occipital trigger point.  The Floricet she was prescribed was also helping.  However, in February 2017, the Veteran returned to the VA Medical Center because she noted stiffness in the left neck associated with her headache.  However, in a March 2017 primary care attending note, the Veteran was noted as having headaches every morning.  In a May 2017 primary care attending note, the physician in a primary care attending note indicated that the Veteran was having headaches every morning for two weeks.  Prior to the two weeks, she was having headaches about twice per week, and running out of medication had made her headaches worse.  She was treated for Botox this day for her chronic migraines.  Her MRI of her head was remarkable only for increase in non-specific white matter changes.  At a July 2017 neurology follow-up, the neurologist noted that the Veteran's headaches were under good control at present with Floricet as well as Botox and trigger point injections.  In a December 2017 procedure note, the Veteran noted an improvement in the frequency and severity of her headaches.  

In the December 2017 VA examination, the examiner indicated that the Veteran experienced headache pain specified as constant head pain, pulsating or throbbing head pain, pain on both sides of the head, and pain worsening with physical activity.  The Veteran indicated that the pain occurred "all the time."  In addition, the Veteran experienced the following non-headache symptoms associated with headaches: nausea, vomiting, sensitivity to light, sensitivity to sound, and changes in vision.  The Veteran reported that her head pain typically lasted 1-2 days on both sides of the head.  The examiner noted that she has prostrating attacks that occur once every month but not very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  The examiner indicated that the Veteran's headache condition impacts her ability to work.  She reported that she still did the same jobs - one part time and one full time job at AutoZone and at another job doing overnight shifts - and she calls out when she gets a headache or won't go to work and stay in bed when she gets a headache.  She stated that she misses about 12 days per year due to headaches.

Furthermore, in her December 2015 hearing, the Veteran testified that she has had six emergency room visits due to headaches.  Her headaches occurred three or four days a week and she had sensitivity to light and sound, blurred vision, and sometimes an inability to get up and go to work.  She noted that her headaches lasted all day, and if she did not work nights, she would miss more work because of her headaches.  She stated she was unable to do activities with her daughter during the day, such as stay at a football game, due to feeling bad with migraines.

Overall, there is little doubt the Veteran's headaches are severe and limiting.  She has made diligent treatment efforts and has consistently reported unremitting headache symptoms to providers and examiners. The Board finds that prior to September 24, 2014, the Veteran's headaches were not productive of severe economic adaptability or very frequent and completely prostrating attacks, and a rating higher than 30 percent was not warranted; however, as of September 24, 2014, the Veteran's headaches caused severe economic adaptability, warranting a 50 percent rating. Prior to September 24, 2014, the record, including the Veteran's own statements to providers, confirms she has remained able to work on a full-time basis. Moreover, she has sought emergency treatment for headaches on an infrequent basis, and has generally not missed sufficient work to impact her employment. Her treatment records indicate 4 to5 visits a year regarding her headaches, and that they have been somewhat managed on medication. Examiners did not find an inability to function during this period. As such, the evidence does not support the contention that the Veteran has suffered "very frequent and completely prostrating attacks," as even in the face of regular symptoms, she has remained capable of full-time employment with little absence. Further, the record simply does not demonstrate that the Veteran's symptoms are capable of producing "severe economic inadaptability," as they appear not to have done so during the period at issue.  

However, in September 24, 2014, the Veteran visited the neurology clinic and indicated an increase in her symptoms, she was seen more frequently in both the emergency room and the clinic from this point forward, and a November 2015 pharmacy note indicates that she had to cut back her hours due to her headaches. Her headaches also began to impact her vision. She maintained her employment primarily by working nights. Accordingly, the Board finds that assignment of a 50 percent rating for the Veteran's post concussive headaches is warranted from September 24, 2014. As this is the highest rating possible, no discussion of a higher rating is warranted.




Extraschedular Consideration - Increased Rating for Migraines

The Veteran and her representative have requested that the Board consider her headaches and associated symptoms under an extraschedular rating.  The Board has also considered whether extraschedular ratings are warranted under 38 C.F.R. § 3.321.  The Board finds that the Veteran's migraine headaches are manifested by symptoms contemplated by the rating schedule. The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time. In that regard, the rating criteria contemplates the Veteran's reported symptoms, including pain, dizziness, nausea, photophobia, and phonophobia. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required, and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a rating in excess of 30 percent for post concussive headaches with residual pseudo tumor cerebri is denied for the period prior to September 24, 2014. 

Entitlement to a rating of 50 percent for post concussive headaches with residual pseudo tumor cerebri is granted for the period beginning on September 24, 2014. 








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


